                Case 2:20-cv-00891-BJR Document 23 Filed 09/23/20 Page 1 of 1




 1                                                                The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9   JAE Y. HONG, DDS, PS, individually and on             Case No. 2:20-cv-00891-BJR
     behalf of all others similarly situated,
10                                                         ORDER GRANTING
                           Plaintiff,                      STIPULATED MOTION
11
           v.
12
     VALLEY FORGE INSURANCE COMPANY,
13
                           Defendant.
14

15

16         Having reviewed the parties’ Stipulated Motion to Stay, it is hereby ORDERED as follows:

17         1.       The Motion is GRANTED.
18
           2.       The deadline for Defendant to respond to the Complaint is vacated and stayed
19
                    pending a ruling on Plaintiff’s forthcoming motion to consolidate under Fed. R.
20
                    Civ. P. 42 and LCR 42.
21
           3.       Upon resolving Plaintiff’s Rule 42 motion, the Court will schedule a status
22

23                  conference to set case deadlines and discuss administration of this matter.

24         Dated this 23rd day of September, 2020.
25

26                                                     Hon. Judge Barbara J. Rothstein
